                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

GALDERMA LABO RA TORIES , L.P. ,
NESTLE SKIN HEALTHS.A. , and TCD
ROYALTY SUB, LLC,

                       Plaintiffs,

              V.                            C.A. No. 16-1003-LPS

SUN PHARMACEUTICAL INDUSTRIES
LIMITED and SUN PHARMACEUTICAL
INDUSTRIES, INC .,


                       Defendants.


Jack B. Blumenfeld and Jeremy Tigan, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, DE

Gerald J. Flattman, Jr. , Evan D. Diamond, and Vanessa Y. Yen, KING & SPALDING LLP, New
York, NY

      Attorneys for Plaintiffs


Kelly E. Farnan and Nicole K. Pedi, RICHARDS , LAYTON & FINGER, P.A. , Wilmington, DE

Huiya Wu and Tiffany Mahmood, GOODWIN PROCTOR LLP, New York, NY

Nicholas K. Mitrokostas and Todd Marabella, GOODWIN PROCTOR LLP, Boston, MA

      Attorneys for Defendants




 UNSEALED ON
 OCTOBER 4, 2019                 MEMORANDUM OPINION



September 30, 2019
Wilmington, Delaware
